Title: From Hannah Phillips Cushing to Abigail Smith Adams, 27 April 1816
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith


				
					
					Northampton April 27th. 1816
				
				It was with heart felt sorrow my Dear Friend that I learnt by your kind & affectionate letter how dangerously ill you had been, & of your long confinement; but hope ere this through the blessing of heaven balmy sleep, bark, wine &c. you are restored to a comfortable state of health, & that I may yet enjoy the pleasure of your society. It is but seldom that I meet in company friends of my youth, they are mostly gone to the world of spirits; & it is time for me to fix my affections more firmly upon the Rock of ages, & to place my chief happiness beyond this scene, in a firm belief of a reunion with those near & dear friends that still bind me to earth, as well as those whom I once knew whose lives were as dear as my own existence, & occasioned such heart rending sorrow at their departure. Had my eyes permited me to write on my arrival at Midn I should have expatiated on the joy it gave me in once more visiting the place of my nativity, after an absence of near four years. It was not however without alloy at as it contains the dust of near & dear Relatives. In the course of the winter we received the sorrowful tidings of the death of my beloved Nephew John Bowers, who had resided at New York, but being out of health in the Autumn some of his friends thought a voyage might be advantageous, & he went with his brother Lloyd to the Spanish Main where he took the yellow fever, & after eight days illness expired. His Mother supports this sore affliction with calm resignation, & silent grief. He was a very fine youth of twenty two years.Three weeks since Mr Phillips came with me to Suffield, where I passed a fortnight with Nephews, & Nieces, & then Parson Gay accompanied me here, to visit my dear Mary in her new habitation, & find her very happily situated with a Husband who stands on high ground as to reputation, & I believe justly so. His five Children appear to be fond of her, & she of them.This Town is so much shanged with in eighteen years that I should not have known it. An elegant meeting House has been lately built, which contains the largest congregation I have ever seen. The Court house is also new, & many handsome dwelling houses. The society is good, & in short I am delighted with my Nieces prospects At the same time I consider her a great loss to our part of the country. It is my intention to return to Midn. in ten or twelve days, & some time in May to go to New York, for the two Daughters of my youngest Brother, & to take them to Scituate, where I promise myself much enjoyment with them. They are said to be fine children, but I have not seen them for seven years. So you see my dear Friend as one Niece marries after another I am still provided for.I am so much in the habit of relaiting the incidents of my family to you, that I trust no apology is necessary for thus digressing. To return to the subject of your letter. Mr Adamss privation of eye sight during the winter I greatly regret, & hope & pray that it will not be permanent, as it would not only be a great misfortune to himself, & family, but to our Country. Such a character is rarely to be found in any community. My love to Miss Smith, & Miss S Adams, & say that I wish much to see them. It was delightful to meet Mrs Beal at Midn; offer my love to her; & kind wishes that she may enjoy better health. My thanks are due to you for the extract from Mr Rushes letter. Mr Dexters great talents & independent mind, are highly estimated by me, & I have no doubt but that he would make a dignified first Magistrate. It is to be feard that the love of Country does not predominate; yours will be lasting through life. Many Persons here appear to be greatly engaged in religion, which is a subject we ought all to set the highest value upon. Tuey eveg there was a Lecture, Wedy was Fast, appointed by the Clergyman, at the  request of some of his people; In course of the day & eveg four Sermons were delivered, by four Clergymen, who happend to be here, & yesy (Friy) another Lecture, & a good Sermon said to be deliverd, by another Clermn. hapg in. What will you say of your Friend who has heard but Sermon since the Sabbath.I am grateful that my eyes are so much better as to enable me to converse with you my beloved friend in my hand writing, but they were warn me that it is time to say adieu. Mrs Ashman requests her best regards to you, The President, & Miss Smith, in which she is joind by your Affectionate
				
					H. Cushing
				
				
					When you see Mrs Quncy do offer my best regards & condolance to her for her bereavements.
				
			